Santiago v Weisheng Enters. LLC (2015 NY Slip Op 09375)





Santiago v Weisheng Enters. LLC


2015 NY Slip Op 09375


Decided on December 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2015

Tom, J.P., Renwick, Saxe, Kapnick, JJ.


16449 102710/11

[*1] Pablo Santiago, Plaintiff-Respondent,
vWeisheng Enterprises LLC, et al., Defendants-Appellants.


Ahmuty, Demers & McManus, Albertson (Glenn A. Kaminska of counsel), for appellants.
Dansker & Aspromonte Associates, New York (Raymond Maceira of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 17, 2015, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants property owner and lessee-restaurant failed to establish their entitlement to judgment as a matter of law, in this action where plaintiff alleges that he was injured when he slipped and fell on a dark patch of ice on the sidewalk abutting defendants' building. Deposition testimony offered by defendant property owner, the owner of the restaurant, and a manager of the restaurant as to the general snow clearing procedures followed by defendants, failed to reflect their personal knowledge as to the adequacy of the snow removal efforts, if any, actually undertaken prior to plaintiff's fall, their knowledge of the condition of the sidewalk, or when the sidewalk had last been inspected (see Rodriguez v Bronx Zoo Rest., Inc., 110 AD3d 412 [1st Dept 2013]; De La Cruz v Lettera Sign & Elec. Co., 77 AD3d 566 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2015
CLERK